UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6664


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:18-cv-00136-JAG-RCY)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Milton Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Milton Brown seeks to appeal the magistrate judge’s order directing him to show

cause why Brown’s 28 U.S.C. § 2254 (2012) petition should not be dismissed for failure

to exhaust. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

show cause order Brown seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                            2